DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Chen’326 (US 2013/0122326 – corresponding to TW201321557 cited by applicant).  Chen’326 teaches an electrodeposited nano-twins copper layer (abstract) where the nano-twins are of [111] orientation (Paragraph 23), but differs from the instant claims in that Chen’326 is silent regarding the inclusion of the claimed transition layer.  Paragraph 19 of the originally filed specification indicates the conditions for electrodeposition of the instant foil.  Paragraphs 36-37 and 59 of Chen’326 disclose the electrodeposition conditions for the nano-twin copper material.  While the instantly disclosed conditions overlap those of Chen’326, the copper concentration and chloride concentration of Chen’326 differ from those claimed.  The current density disclosed by Chen’326 corresponds to 1-12 A/dm2 (Paragraph 37) as compared to the instantly disclosed 20-60 A/dm2
Other relevant prior art is that of Kim et al. (US 2012/0015206) which discloses a copper foil with texture coefficients of (111), (200), and (220) similar to that which is claimed (abstract).  
Chen’501 (US 2014/0103501) discloses a nanotwinned copper material for circuit boards (abstract) and where this may optionally be formed on a copper foil (Paragraph 21).  Chen’501 discloses where the Cu material is formed by electrodeposition to form a seed layer (Paragraphs 10 and 18-19).  The Cu material is then subjected to annealing at 200-500 ˚C such that the copper layer is converted to the nanotwinned copper (Paragraph 20).
The teachings of Kim and Chen’501 do not appear to be combinable when viewed in context with knowledge of one of ordinary skill in the prior art as there is no expectation that an underlying Cu-foil with a first texturing (e.g. that of Kim) would be unchanged in the required heating process to form a nanotwinned Cu layer as disclosed by Chen’501.  It is known that when copper foils with texturing coefficients of (111), (200), and (220) are subjected to heat treatments the ratios of the coefficients change based upon heating conditions as taught by Muroga (US 2008/0099110) and Hirose (US 2009/0061326).  As such, the instant claims would not have been obvious to one of ordinary skill in the art as the combination of the transition layer and nano-twin copper layer as claimed would not have been predictable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784